SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2013 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A (A free translation from the original in Portuguese into English) Quarterly information – 06/30/2013 – Gafisa S.A. Company data Capital Composition 1 Individual financial statements Balance sheet - Assets 2 Balance sheet – Liabilities 3 Statement of income 4 Statement of comprehensive income (loss) 5 Statement of cash flows 6 Statements of changes in Equity 01/01/2013 to 06/30/2013 7 01/01/2012 to 06/30/2012 8 Statement of value added 9 Consolidated Financial Statements Balance sheet - Assets 10 Balance sheet – Liabilities 11 Statement of income 13 Statement of comprehensive income (loss) 15 Statement of cash flows 16 Statements of changes in Equity 01/01/2013 to 06/30/2013 17 01/01/2012 to 06/30/2012 18 Statement of value added 19 Comments on performance 20 Notes to interim financial information 61 Comments on Company’s Business Projections 116 Other information deemed relevant by the Company 117 Reports and statements Report on review of interim financial information N/A Management statement of interim financial information 120 Management statement on the report on review of interim financial information 121 (A free translation from the original in Portuguese into English) Quarterly information – 06/30/2013 – Gafisa S.A. COMPANY DATA / CAPITAL COMPOSITION Number of Shares CURRENT QUARTER (in thousands) 6/30/2013 Paid-in Capital Common 435,099 Preferred 0 Total 435,099 Treasury shares Common 10,600 Preferred 0 Total 10,600 1 (A free translation from the original in Portuguese into English) Quarterly information – 06/30/2013 – Gafisa S.A. INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET – ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER PRIOR YEAR 6/30/2013 12/31/2012 1 Total Assets 6,335,527 6,435,206 1.01 Current Assets 2,642,215 2,193,251 1.01.01 Cash and cash equivalents 41,648 95,836 1.01.01.01 Cash and banks 13,894 30,546 1.01.01.02 Short-term investments 27,754 65,290 1.01.02 Short-term investments 221,085 307,704 1.01.02.01 Fair value of short-term investments 221,085 307,704 1.01.03 Accounts receivable 953,242 826,531 1.01.03.01 Trade accounts receivable 953,242 826,531 1.01.03.01.01 Receivables from clients of developments 930,599 804,458 1.01.03.01.02 Receivables from clients of construction and services rendered 22,643 22,073 1.01.04 Inventories 782,995 730,869 1.01.04.01 Properties for sale 782,995 730,869 1.01.07 Prepaid expenses 30,748 40,470 1.01.07.01 Prepaid expenses and others 30,748 40,470 1.01.08 Other current assets 612,497 191,841 1.01.08.01 Non current assets for sale 5,800 14,000 1.01.08.02 Assets for sale from discontinuing operations 427,509 - 1.01.08.03 Others 179,188 177,841 1.01.08.03.01 Others accounts receivable and others 24,708 16,259 1.01.08.03.02 Derivative financial instruments 3,133 5,088 1.01.08.03.03 Receivables from related parties 151,347 156,494 1.02 Non current assets 3,693,312 4,241,955 1.02.01 Non current assets 661,788 638,005 1.02.01.03 Accounts receivable 191,766 237,485 1.02.01.03.01 Receivables from clients of developments 191,766 237,485 1.02.01.04 Inventories 256,590 194,765 1.02.01.09 Others non current assets 213,432 205,755 1.02.01.09.03 Others accounts receivable and others 120,954 119,948 1.02.01.09.04 Receivables from related parties 90,722 80,327 1.02.01.09.05 Derivative financial instruments 1,756 5,480 1.02.02 Investments 2,967,200 3,547,195 1.02.02.01 Interest in associates and affiliates 2,923,664 3,375,772 1.02.02.01.02 Interest in subsidiaries 2,801,482 3,149,641 1.02.02.01.04 Other investments 122,182 226,131 1.02.02.02 Interest in subsidiaries 43,536 171,423 1.02.02.02.01 Interest in subsidiaries - goodwill 43,536 171,423 1.02.03 Property and equipment 16,760 16,908 1.02.03.01 Operation property and equipment 16,760 16,908 1.02.04 Intangible assets 47,564 39,847 1.02.04.01 Intangible assets 47,564 39,847 2 (A free translation from the original in Portuguese into English) Quarterly information – 06/30/2013 – Gafisa S.A. INDIVIDUAL BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER PRIOR YEAR 6/30/2013 12/31/2012 2 Total Liabilities 6,335,527 6,435,206 2.01 Current liabilities 1,885,531 1,710,192 2.01.01 Social and labor obligations 37,634 46,901 2.01.01.02 Labor obligations 37,634 46,901 2.01.01.02.01 Salaries, payroll charges and profit sharing 37,634 46,901 2.01.02 Suppliers 60,711 44,484 2.01.02.01 Local suppliers 60,711 44,484 2.01.03 Tax obligations 34,130 27,919 2.01.03.01 Federal tax obligations 34,130 27,919 2.01.04 Loans and financing 516,224 541,060 2.01.04.01 Loans and financing 314,521 356,781 2.01.04.02 Debentures 201,703 184,279 2.01.05 Others obligations 1,177,563 991,258 2.01.05.01 Payables to related parties 603,353 473,214 2.01.05.02 Others 574,210 518,044 2.01.05.02.04 Obligations for purchase of real estate and advances from customers 312,271 246,218 2.01.05.02.05 Other obligations 94,768 90,953 2.01.05.02.06 Payables to venture partners 110,495 110,513 2.01.05.02.07 Obligations assumed on the assignment of receivables 56,676 70,360 2.01.06 Provisions 59,269 58,570 2.01.06.01 Tax, labor and civel lawsuits 59,269 58,570 2.01.06.01.01 Tax lawsuits 363 372 2.01.06.01.02 Labor lawsuits 27,108 18,410 2.01.06.01.04 Civel lawsuits 31,798 39,788 2.02 Non current liabilities 2,000,670 2,180,510 2.02.01 Loans and financing 1,760,449 1,808,593 2.02.01.01 Loans and financing 934,762 818,973 2.02.01.01.01 Loans and financing in local currency 934,762 818,973 2.02.01.02 Debentures 825,687 989,620 2.02.02 Others obligations 107,337 238,194 2.02.02.02 Others 107,337 238,194 2.02.02.02.03 Obligations for purchase of real estate and advances from customers 19,503 34,189 2.02.02.02.04 Other liabilities 38,727 22,047 2.02.02.02.05 Payables to venture partners 14,443 119,535 2.02.02.02.06 Obligations assumed on the assignment of receivables 34,664 62,423 2.02.03 Deferred taxes 63,926 63,926 2.02.03.01 Deferred income tax and social contribution 63,926 63,926 2.02.04 Provisions 68,958 69,797 2.02.04.01 Tax, labor and civel lawsuits 68,958 69,797 2.02.04.01.04 Civel lawsuits 68,958 69,797 2.03 Equity 2,449,326 2,544,504 2.03.01 Capital 2,740,657 2,735,794 2.03.02 Capital Reserves 4,809 35,233 2.03.02.04 Granted options 117,727 108,181 2.03.02.05 Treasury shares -41,701 -1,731 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.05 Accumulated losses -296,140 -226,523 3 (A free translation from the original in Portuguese into English) Quarterly information – 06/30/2013 – Gafisa S.A. INDIVIDUAL STATEMENT OF INCOME (in thousands of Brazilian Reais) PRIOR YEAR YEAR TO DATE FROM CODE DESCRIPTION ACTUAL QUARTER YEAR TO DATE QUARTER PREVIOUS YEAR 4/1/2013 to 6/30/2013 1/1/2012 to 6/30/2013 4/1/2012 to 6/30/2012 1/1/2012 to 06/30/2012 3.01 Gross Sales and/or Services 297,500 599,767 339,774 652,796 3.01.01 Real estate development and sales and construction services rendered 327,218 656,700 359,851 714,897 3.01.03 Taxes on sales and services -29,718 -57,003 -20,077 -62,101 3.02 Cost of sales and/or services -194,200 -428,712 -265,260 -508,740 3.02.01 Cost of real estate development -194,200 -428,712 -265,260 -508,740 3.03 Gross profit 103,300 171,055 74,514 144,056 3.04 Operating expenses/income -97,216 -196,541 -43,242 -113,270 3.04.01 Selling expenses -33,006 -61,555 -28,115 -50,473 3.04.02 General and administrative expenses -30,105 -60,479 -33,068 -66,059 3.04.05 Other operating expenses -24,247 -34,470 -6,706 -20,160 3.04.05.01 Depreciation and amortization -8,317 -14,526 252 -11,216 3.04.05.02 Other operating expenses -15,930 -19,944 -6,958 -8,944 3.04.06 Equity pick-up -9,858 -40,037 24,647 23,422 3.05 Income (loss) before financial results and income taxes 6,084 -25,486 31,272 30,786 3.06 Financial -35,537 -77,650 -51,477 -92,909 3.06.01 Financial income 7,998 15,204 4,941 9,112 3.06.02 Financial expenses -43,535 -92,854 -56,388 -102,021 3.07 Income before income taxes -29,453 -103.136 -20,175 -62,123 3.08 Income and social contribution taxes 0 0 6,235 2,986 3.08.01 Current 0 0 6,979 0 3.08.02 Deferred 0 0 -744 2,986 3.09 Income (loss) from continuing operation -29,453 -103,136 -13,940 -59,137 3.10 Income (loss) from discontinuing operation 15,309 33,519 14,986 28,669 3.10.1 Income (loss) from discontinuing operation 15,309 33,519 14,986 28,669 3.11 Income (loss) for the period -14,144 -69,617 1,046 -30,468 3.99 Income (loss) per share (Reais) 3.99.01 Basic earnings (loss) per share 3.99.01.01 ON -0.03290 -0.16220 0.00240 -0.07050 3.99.02 Diluted earnings (loss) per share 3.99.02.01 ON -0.03290 -0.16220 0.00240 -0.07050 4 (A free translation from the original in Portuguese into English) Quarterly information – 06/30/2013 – Gafisa S.A. INDIVIDUAL STATEMENT OF COMPREHENSIVE INCOME (LOSS) (in thousands of Brazilian Reais) PRIOR YEAR YEAR TO DATE FROM CODE DESCRIPTION ACTUAL QUARTER YEAR TO DATE QUARTER PREVIOUS YEAR 4/1/2013 to 6/30/2013 1/1/2012 to 6/30/2013 4/1/2012 to 6/30/2012 1/1/2012 to 06/30/2012 4.01 Income (loss) for the period -14,144 -69,617 1,046 -30,468 4.03 Comprehensive income (loss) for the period -14,144 -69,617 1,046 -30,468 5 (A free translation from the original in Portuguese into English) Quarterly information – 06/30/2013 – Gafisa S.A. INDIVIDUAL STATEMENT OF CASH FLOWS – INDIRECT METHOD (in thousands of Brazilian Reais) YEAR TO DATE FROM CODE DESCRIPTION YEAR TO DATE PREVIOUS YEAR 1/1/2013 to 6/30/2013 1/1/2012 to 6/30/2012 6.01 Net cash from operating activities 70,694 289,398 6.01.01 Cash generated in the operations 5,556 -31,222 6.01.01.01 Loss before income and social contribution taxes -103,136 -62,123 6.01.01.02 Stock options expenses 9,480 11,423 6.01.01.03 Unrealized interest and finance charges, net 7,469 1,361 6.01.01.04 Depreciation and amortization 14,526 11,216 6.01.01.05 Write-off of property and equipment, net 1,761 1,186 6.01.01.06 Provision for legal claims 15,476 14,935 6.01.01.07 Warranty provision -2,380 1,164 6.01.01.08 Provision for profit sharing 9,799 12,800 6.01.01.09 Allowance for doubtful accounts -9 5,663 6.01.01.10 Provision for realization of non-financial assets – properties for sale -393 -9,315 6.01.01.11 Provision for penalties due to delay in construction works -1,876 -2,433 6.01.01.12 Financial instruments 5,689 -5,186 6.01.01.13 Equity pick-up 40,037 -23,422 6.01.01.14 Provision for realization of non-financial assets – intangible 2,413 11,509 6.01.01.15 Write-off of investments 6,700 0 6.01.02 Variation in Assets and Liabilities 65,408 320,620 6.01.02.01 Trade accounts receivable -117,873 -8,919 6.01.02.02 Properties for sale -105,357 156,519 6.01.02.03 Other accounts receivable -7,751 -6,967 6.01.02.04 Transactions with related parties 235,056 330,660 6.01.02.05 Prepaid expenses 9,722 -32,902 6.01.02.06 Suppliers 16,228 -8,871 6.01.02.07 Obligations for purchase of land and adv. from customers 51,368 -80,665 6.01.02.08 Taxes and contributions 6,211 -19,107 6.01.02.09 Salaries and payable charges -19,071 2,222 6.01.02.10 Other obligations -3,125 -11,350 6.02 Net cash from investing activities 65,938 -81,284 6.02.01 Purchase of property and equipment and intangible assets -23,857 -16,330 6.02.02 Redemption of short-term investments 932,211 258,512 6.02.03 Short-term investments -845,592 -296,682 6.02.04 Additional investments in subsidiaries -3,999 -26,784 6.02.05 Received dividends 7,175 0 6.03 Net cash from financing activities -191,090 -225,722 6.03.01 Capital increase 4,863 2 6.03.02 Loans and financing obtained 423,354 226,599 6.03.03 Payment of loans and financing -503,802 -336,218 6.03.06 Payables to venture partners -105,110 -104,780 6.03.07 Loan transactions with related parties -10,395 -11,325 6.05 Net decrease of cash and cash equivalents -54,188 -17,608 6.05.01 Cash and cash equivalents at the beginning of the period 95,836 32,226 6.05.02 Cash and cash equivalents at the end of the period 41,648 14,618 6 (A free translation from the original in Portuguese into English) Quarterly information – 06/30/2013 – Gafisa S.A. INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2013 TO 06/30/2013 (in thousands of Brazilian reais) Capital reserves, Retained earnings/ Others stock options and accumulated comprehensive CODE DESCRIPTION Capital treasury shares Profit reserves losses income Total Equity 5.01 Opening balance 2,735,794 35,233 0 -226,523 0 2,544,504 5.03 Opening adjusted balance 2,735,794 35,233 0 -226,523 0 2,544,504 5.04 Capital transactions with shareholders 4,863 -30,424 0 0 0 -25,561 5.04.01 Capital increase 4,863 0 0 0 0 4,863 5.04.03 Realization of granted options 0 9,546 0 0 0 9,546 5.04.04 Acquired treasury shares 0 -39,970 0 0 0 -39,970 5.05 Total of comprehensive loss 0 0 0 -69,617 0 -69,617 5.05.01 Loss for the period 0 0 0 -69,617 0 -69,617 5.07 Closing balance 2,740,657 4,809 0 -296,140 0 2,449,326 7 (A free translation from the original in Portuguese into English) Quarterly information – 06/30/2013 – Gafisa S.A. INDIVIDUAL STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2012 TO 06/30/2012 (in thousands of Brazilian reais) Capital reserves, Retained earnings/ Others stock options and accumulated comprehensive CODE DESCRIPTION Capital treasury shares Profit reserves deficit income Total equity 5.01 Opening balance 2,734,157 16,335 0 -102,019 0 2,648,473 5.03 Opening Adjusted balance 2,734,157 16,335 0 -102,019 0 2,648,473 5.04 Capital transactions with shareholders 2 11,713 0 0 0 11,715 5.04.01 Capital increase 2 0 0 0 0 2 5.04.03 Realization of granted options 0 11,713 0 0 0 11,713 5.05 Comprehensive Income 0 0 0 -30,468 0 -30,468 5.05.01 Loss for the period 0 0 0 -30,468 0 -30,468 5.07 Closing balance 2,734,159 28,048 0 -132,487 0 2,629,720 8 (A free translation from the original in Portuguese into English) Quarterly information – 06/30/2013 – Gafisa S.A. INDIVIDUAL STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) YEAR TO DATE FROM CODE DESCRIPTION YEAR TO DATE PREVIOUS YEAR 1/1/2013 to 6/30/2013 1/1/2012 to 6/30/2012 7.01 Revenues 656,770 714,897 7.01.01 Real estate development, sale and services 656,761 714,897 7.01.04 Allowance for doubtful accounts 9 0 7.02 Inputs acquired from third parties -418,095 -460,805 7.02.01 Cost of Sales and/or Services -398,468 -467,983 7.02.02 Materials, energy, outsourced labor and other -19,627 7,178 7.03 Gross added value 238,675 254,092 7.04 Retentions -14,526 -11,216 7.04.01 Depreciation, amortization and depletion -14,256 -11,216 7.05 Net added value produced by the Company 224,149 242,876 7.06 Added value received on transfer -24,833 32,534 7.06.01 Equity pick-up -40,037 23,422 7.06.02 Financial income 15,204 9,112 7.07 Total added value to be distributed 199,316 275,410 7.08 Added value distribution 199,316 275,410 7.08.01 Personnel and payroll charges 76,887 90,340 7.08.02 Taxes and contributions 68,948 72,759 7.08.03 Compensation – Interest 123,098 142,779 7.08.04 Compensation – Company capital -69,617 -30,468 7.08.04.03 Retained losses -69,617 -30,468 9 (A free translation from the original in Portuguese into English) Quarterly information – 06/30/2013 – Gafisa S.A. CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER PRIOR YEAR 6/30/2013 12/31/2012 1 Total Assets 8,492,744 8,714,662 1.01 Current Assets 6,745,681 6,406,346 1.01.01 Cash and cash equivalents 476,749 587,956 1.01.01.01 Cash and banks 110,443 219,453 1.01.01.02 Short-term investments 366,306 368,503 1.01.02 Short-term investments 624,411 979,799 1.01.02.01 Fair value of short-term investments 624,411 979,799 1.01.03 Accounts receivable 2,184,064 2,493,170 1.01.03.01 Trade accounts receivable 2,184,064 2,493,170 1.01.03.01.01 Receivables from clients of developments 2,151,981 2,468,348 1.01.03.01.02 Receivables from clients of construction and services rendered 32,083 24,822 1.01.04 Inventories 1,557,079 1,901,670 1.01.07 Prepaid expenses 47,632 61,685 1.01.07.01 Prepaid expenses and others 47,632 61,685 1.01.08 Other current assets 1,885,746 382,066 1.01.08.01 Non current assets for sale 144,470 139,359 1.01.08.02 Assets for sale from discontinuing operations 1,521,277 0 1.01.08.03 Others 189,999 242,707 1.01.08.03.01 Others accounts receivable 80,058 77,573 1.01.08.03.02 Receivables from related parties 106,808 155,910 1.01.08.03.03 Derivative financial instruments 3,133 9,224 1.02 Non Current assets 1,747,063 2,308,316 1.02.01 Non current assets 1,042,373 1,385,494 1.02.01.03 Accounts receivable 286,913 820,774 1.02.01.03.01 Receivables from clients of developments 286,913 820,774 1.02.01.04 Inventories 469,644 274,034 1.02.01.09 Others non current assets 285,816 290,686 1.02.01.09.03 Others accounts receivable and others 157,294 165,154 1.02.01.09.04 Receivables from related parties 126,766 115,089 1.02.01.09.05 Derivative financial instruments 1,756 10,443 1.02.02 Investments 554,840 646,590 1.02.02.01 Interest in associates and affiliates 554,840 646,590 1.02.02.01.01 Interest in subsidiaries 554,840 646,590 1.02.03 Property and equipment 42,732 46,145 1.02.03.01 Operation property and equipment 42,732 46,145 1.02.04 Intangible assets 107,118 230,087 1.02.04.01 Intangible assets 63,582 58,664 1.02.04.02 Goodwill 43,536 171,423 10 (A free translation from the original in Portuguese into English) Quarterly information – 06/30/2013 – Gafisa S.A. CONSOLIDATED BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER PRIOR YEAR 6/30/2013 12/31/2012 2 Total Liabilities 8,492,744 8,714,662 2.01 Current liabilities 2,873,442 2,632,309 2.01.01 Social and labor obligations 62,148 104,585 2.01.01.02 Labor obligations 62,148 104,585 2.01.01.02.01 Salaries, payroll charges and profit sharing 62,148 104,585 2.01.02 Suppliers 101,194 154,763 2.01.02.01 Local suppliers 101,194 154,763 2.01.03 Tax obligations 155,716 222,578 2.01.03.01 Federal tax obligations 155,716 222,578 2.01.04 Loans and financing 872,875 960,333 2.01.04.01 Loans and financing 487,118 613,973 2.01.04.01.01 In Local Currency 487,118 613,973 2.01.04.02 Debentures 385,757 346,360 2.01.05 Others obligations 895,235 1,131,480 2.01.05.01 Paybales to related parties 45,365 129,254 2.01.05.02 Others 849,870 1,002,226 2.01.05.02.01 Minimum mandatory dividends 0 6,279 2.01.05.02.04 Obligations for purchase of real estate and advances from customers 478,054 503,889 2.01.05.02.05 Payables to venture partners 113,396 161,373 2.01.05.02.06 Other obligations 178,657 196,346 2.01.05.02.07 Obligations assumed on assignment of receivables 79,763 134,339 2.01.06 Provisions 59,269 58,570 2.01.06.01 Tax, labor and civel lawsuits 59,269 58,570 2.01.06.01.01 Tax lawsuits 363 372 2.01.06.01.02 Labor lawsuits 27,108 18,410 2.01.06.01.04 Civel lawsuits 31,798 39,788 2.01.07 Liabilities on non current assets for sale and from discontinuing operations 727,005 0 2.01.07.02 Liabilities on assets from discontinuing operations 727,005 0 2.02 Non current liabilities 3,000,844 3,387,465 2.02.01 Loans and financing 2,619,665 2,680,104 2.02.01.01 Loans and financing 1,245,753 1,290,561 2.02.01.01.01 Loans and financing in local currency 1,245,753 1,290,561 2.02.01.02 Debentures 1,373,912 1,389,543 2.02.02 Other obligations 180,397 477,196 2.02.02.02 Others 180,397 477,196 2.02.02.02.03 Obligations for purchase of real estate and advances from customers 54,728 70,194 2.02.02.02.04 Other obligations 57,293 88,709 2.02.02.02.05 Payables to venture partners 14,443 162,333 2.02.02.02.06 Obligations assumed on assignment of receivables 53,933 155,960 2.02.03 Deferred taxes 76,701 80,375 2.02.03.01 Deferred income tax and social contribution 76,701 80,375 2.02.04 Provisions 124,081 149,790 2.02.04.01 Tax, labor and civel lawsuits 124,081 149,790 2.02.04.01.01 Tax lawsuits 1,436 14,298 2.02.04.01.02 Labor lawsuits 38,196 36,665 2.02.04.01.04 Civel lawsuits 84,449 98,827 2.03 Equity 2,618,458 2,694,888 11 (A free translation from the original in Portuguese into English) Quarterly information – 06/30/2013 – Gafisa S.A. CONSOLIDATED BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER PRIOR YEAR 6/30/2013 12/31/2012 2.03.01 Capital 2,740,657 2,735,794 2.03.01.01 Capital 2,740,657 2,735,794 2.03.02 Capital Reserves 4,809 35,233 2.03.02.04 Granted options 117,727 108,181 2.03.02.05 Treasury shares -41,701 -1,731 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.05 Retained earnings/accumulated losses -296,140 -226,523 2.03.09 Non-controlling interest 169,132 150,384 12 (A free translation from the original in Portuguese into English) Quarterly information – 06/30/2013 – Gafisa S.A. CONSOLIDATED STATEMENT OF INCOME (in thousands of Brazilian Reais) PRIOR YEAR YEAR TO DATE FROM CODE DESCRIPTION ACTUAL QUARTER YEAR TO DATE QUARTER PREVIOUS YEAR 4/1/2013 to 6/30/2013 1/1/2012 to 6/30/2013 4/1/2012 to 6/30/2012 1/1/2012 to 06/30/2012 3.01 Gross Sales and/or Services 640,864 1,148,414 779,779 1,493,883 3.01.01 Real estate development and sales and construction services rendered 704,739 1,253,023 836,601 1,616,214 3.01.03 Taxes on sales and services -63,875 -104,609 -56,822 -122,331 3.02 Cost of sales and/or services -497,066 -926,471 -610,459 -1,213,697 3.02.01 Cost of real estate development -497,066 -926,471 -610,459 -1,213,697 3.03 Gross profit 143,798 221,943 169,320 280,186 3.04 Operating expenses/income -144,430 -250,762 -133,015 -242,590 3.04.01 Selling expenses -60,407 -115,627 -56,103 -104,859 3.04.02 General and administrative expenses -49,599 -102,604 -59,831 -119,731 3.04.05 Other operating expenses -19,936 -36,162 -35,390 -62,185 3.04.05.01 Depreciation and amortization -11,022 -20,431 -11,264 -28,165 3.04.05.02 Other operating expenses -8,914 -15,731 -24,126 -34,020 3.04.06 Equity pick-up -14,488 3,631 18,309 44,185 3.05 Income (loss) before financial results and income taxes -632 -28,819 36,305 37,596 3.06 Financial -33,662 -82,827 -55,963 -96,454 3.06.01 Financial income 16,757 35,688 15,799 28,618 3.06.02 Financial expenses -50,419 -118,515 -71,762 -125,072 3.07 Income before income taxes -34,294 -111,646 -19,658 -58,858 3.08 Income and social contribution taxes -6,992 -13,429 -4,245 -18,049 3.08.01 Current -5,202 -9,165 -1,813 -11,836 3.08.02 Deferred -1,790 -4,264 -2,432 -6,213 3.09 Income (loss) from continuing operation -41,286 -125,075 -23,903 -76,907 3.10 Income (loss) from discontinuing operation 42,473 80,765 32,749 61,051 3.10.01 Income (loss) from discontinuing operation 42,473 80,765 32,749 61,051 3.11 Income (loss) for the period 1,187 -44,310 8,846 -15,856 3.11.01 Income (loss) attributable to the Company -14,144 -69,617 1,046 -30,468 3.11.02 Net income attributable to non-controlling interests 15,331 25,307 7,800 14,612 3.99 Income (loss) per share (Reais) 13 (A free translation from the original in Portuguese into English) Quarterly information – 06/30/2013 – Gafisa S.A. CONSOLIDATED STATEMENT OF INCOME (in thousands of Brazilian Reais) PRIOR YEAR YEAR TO DATE FROM CODE DESCRIPTION ACTUAL QUARTER YEAR TO DATE QUARTER PREVIOUS YEAR 4/1/2013 to 6/30/2013 1/1/2012 to 6/30/2013 4/1/2012 to 6/30/2012 1/1/2012 to 06/30/2012 3.99.01 Basic earnings (loss) per share 3.99.01.01 ON -0.03290 -0.16220 0.00240 -0.07050 3.99.02 Diluted earnings (loss) per share 3.99.02.01 ON -0.03290 -0.16220 0.00240 -0.07050 14 (A free translation from the original in Portuguese into English) Quarterly information – 06/30/2013 – Gafisa S.A. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (LOSS) (in thousands of Brazilian Reais) PRIOR YEAR YEAR TO DATE FROM CODE DESCRIPTION ACTUAL QUARTER YEAR TO DATE QUARTER PREVIOUS YEAR 4/1/2013 to 6/30/2013 1/1/2012 to 6/30/2013 4/1/2012 to 6/30/2012 1/1/2012 to 06/30/2012 4.01 Income (loss) for the period 1,187 -44,310 8,846 -15,856 4.03 Consolidated comprehensive income (loss) for the period 1,187 -44,310 8,846 -15,856 4.03.01 Income (loss) attributable to Gafisa -14,144 -69,617 1,046 -30,468 4.03.02 Net income attributable to the noncontrolling interests 15,331 25,307 7,800 14,612 15 (A free translation from the original in Portuguese into English) Quarterly information – 06/30/2013 – Gafisa S.A. CONSOLIDATED STATEMENT OF CASH FLOWS – INDIRECT METHOD (in thousands of Brazilian Reais) YEAR TO DATE CODE DESCRIPTION YEAR TO DATE PRIOR YEAR 1/1/2013 to 6/30/2013 1/1/2012 to 6/30/2012 6.01 Net cash from operating activities -41,174 165,242 6.01.01 Cash generated in the operations -40,247 -14,877 6.01.01.01 Loss before income and social contribution taxes -111,646 -58,858 6.01.01.02 Stock options expenses 9,545 11,713 6.01.01.03 Unrealized interest and finance charges, net 19,424 10,857 6.01.01.04 Depreciation and amortization 20,431 28,165 6.01.01.05 Write-off of property and equipment, net 5,186 4,745 6.01.01.06 Provision for legal claims 15,238 32,717 6.01.01.07 Warranty provision -2,440 2,284 6.01.01.08 Provision for profit sharing 17,427 20,386 6.01.01.09 Allowance for doubtful accounts -2,965 -13,052 6.01.01.10 Provision for realization of non-financial assets – properties for sale -924 -20,894 6.01.01.11 Provision for penalties due to delay in construction works -12,098 4,921 6.01.01.12 Financial instruments 5,700 -5,185 6.01.01.13 Equity pick-up -3,631 -44,185 6.01.01.14 Provision for realization of non-financial assets – intangible 506 11,509 6.01.02 Variation in Assets and Liabilities -927 180,119 6.01.02.01 Trade accounts receivable 96,826 3,743 6.01.02.02 Properties for sale -127,903 343,150 6.01.02.03 Other accounts receivable -23,073 32,229 6.01.02.04 Transactions with related parties -13,697 54,063 6.01.02.05 Prepaid expenses 13,890 -18,842 6.01.02.06 Suppliers 13,537 40,760 6.01.02.07 Obligations for purchase of land and adv. from customers 24,620 -186,195 6.01.02.08 Taxes and contributions -17,103 16,339 6.01.02.09 Salaries and payable charges -39,326 -1,971 6.01.02.10 Other obligations 75,236 -91,320 6.01.02.11 Income tax and social contribution paid -3,934 -11,837 6.02 Net cash from investing activities 155,486 111,257 6.02.01 Purchase of property and equipment and intangible assets -37,522 -45,272 6.02.02 Redemption of short-term investments 2,641,860 1,862,966 6.02.03 Short-term investments -2,450,241 -1,789,459 6.02.04 Short-term Investiments obtained -3,876 83,022 6.02.05 Received dividends 5,265 0 6.03 Net cash from financing activities -69,765 -75,377 6.03.01 Capital increase 4,863 2 6.03.02 Loans and financing obtained 948,313 541,826 6.03.03 Payment of loans and financing -857,622 -481,799 6.03.04 Treasury shares -39,970 0 Proceeds from subscription of redeemable equity interest in 6.03.05 securitization fund -5,089 11,915 6.03.06 Payables to venture partners -108,583 -143,418 6.03.07 Loans with related parties -11,677 -3,903 6.05 Net increase of cash and cash equivalents 44,547 201,122 6.05.01 Cash and cash equivalents at the beginning of the period 432,202 69,548 6.05.02 Cash and cash equivalents at the end of the period 476,749 270,670 16 (A free translation from the original in Portuguese into English) Quarterly information – 06/30/2013 – Gafisa S.A. CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2013 TO 06/30/2013 (in thousands of Brazilian reais) Capital reserves, Retained earnings/ Others Total stock options and Profit accumulated comprehensive shareholders’ Non controlling Total equity CODE DESCRIPTION Capital treasury shares reserves losses income equity interest consolidated 5.01 Opening balance 2,735,794 35,233 0 -226,523 0 2,544,504 150,384 2,694,888 5.03 Opening adjusted balance 2,735,794 35,233 0 -226,523 0 2,544,504 150,384 2,694,888 5.04 Capital transactions with shareholders 4,863 -30,424 0 0 0 -25,561 -6,559 -32,120 5.04.01 Capital increase 4,863 0 0 0 0 4,863 819 5,682 5.04.03 Realization of granted options 0 9,546 0 0 0 9,546 2,687 12,233 5.04.04 Acquired treasury shares 0 -39,970 0 0 0 -39,970 -3,556 -43,526 5.04.06 Dividends 0 0 0 0 0 0 -6,509 -6,509 5.05 Total of comprehensive income (loss) 0 0 0 -69,617 0 -69,617 25,307 -44,310 5.05.01 Income (loss) for the period 0 0 0 -69,617 0 -69,617 25,307 -44,310 5.07 Closing balance 2,740,657 4,809 0 -296,140 0 2,449,326 169,132 2,618,458 17 (A free translation from the original in Portuguese into English) Quarterly information – 06/30/2013 – Gafisa S.A. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2012 TO 06/30/2012 (in thousands of Brazilian reais) Capital reserves, Retained earnings/ Others Total stock options and Profit accumulated comprehensive shareholders’ Non controlling Total equity CODE DESCRIPTION Capital treasury shares reserves deficit income equity interest consolidated 5.01 Opening balance 2,734,157 16,335 0 -102,019 0 2,648,473 101,621 2,750,094 5.03 Opening Adjusted balance 2,734,157 16,335 0 -102,019 0 2,648,473 101,621 2,750,094 5.04 Capital transactions with shareholders 2 11,713 0 0 0 11,715 -395 11,320 5.04.01 Capital increase 2 0 0 2 4,104 4,106 5.04.03 Realization of granted options 0 11,713 0 0 11,713 1,614 13,327 5.04.04 Acquired treasury shares 0 0 0 0 0 0 -1,973 -1,973 5.04.05 Dividends 0 0 0 0 0 0 -4,140 -4,140 5.05 Comprehensive Income (loss) 0 0 0 -30,468 0 -30,468 14,611 -15,857 5.05.01 Income (loss) for the period 0 0 0 -30,468 0 -30,468 14,611 -15,857 5.07 Closing balance 2,734,159 28,048 0 -132,487 0 2,629,720 115,837 2,745,557 18 (A free translation from the original in Portuguese into English) Quarterly information – 06/30/2013 – Gafisa S.A. CONSOLIDATED STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) YEAR TO DATE CODE DESCRIPTION YEAR TO DATE FROM PRIOR YEAR 1/1/2013 to 6/30/2013 1/1/2012 to 6/30/2012 7.01 Revenues 1,253,023 1,616,214 7.01.01 Real estate development, sale and services 1,172,116 1,475,494 7.01.04 Allowance for doubtful accounts 80,907 140,720 7.02 Inputs acquired from third parties -828,843 -1,039,994 7.02.01 Cost of sales and/or services -856,704 -1,136,231 7.02.02 Materials, energy, outsourced labor and other 27,861 96,237 7.03 Gross added value 424,180 576,220 7.04 Retentions -20,431 -28,165 7.04.01 Depreciation, amortization and depletion -20,431 -28,165 7.05 Net added value produced by the Company 403,749 548,055 7.06 Added value received on transfer 39,319 72,803 7.06.01 Equity pick-up 3,631 44,185 7.06.02 Financial income 35,688 28,618 7.07 Total added value to be distributed 443,068 620,858 7.08 Added value distribution 443,068 620,858 7.08.01 Personnel and payroll charges 156,633 257,470 7.08.02 Taxes and contributions 167,770 191,319 7.08.03 Compensation – Interest 188,282 202,537 7.08.03.01 Interest 188,282 202,537 7.08.04 Compensation – Company capital -69,617 -30,468 7.08.04.03 Retained losses -69,617 -30,468 19 G AFISA G ROUP R EPORTS R ESULTS FOR 2Q13 2Q13 sales of R$554 mm exceeded launches of R$461 mm and increased q-o-q Sequential improvement in SoS on higher gross sales and fewer dissolutions 1H13 unit deliveries represented 30% of guidance midpoint Sale of 70% Stake in Alphaville to Blackstone and Pátria IR Contact Info Luciana Doria Wilson Stella Hae Young Hong Email: ri@gafisa.com.br IR Website: www.gafisa.com.br/ir 2Q13 Conference Call August 12, 2013 > 8am US EST In English (simultaneous translation from Portuguese) + 1-516-300-1 Code: Gafisa > 9am Brasilia Time In Portuguese +55-11-3728-5971 +55-11-3127-4971 (Brazil) Code: Gafisa Replay: +55-11-3127-4999 (EUA) Code: 89231355 +55-11-3127-4999 (Brazil) Code: 70360883 Webcast : www.gafisa.com.br/ir Shares GFSA3– Bovespa GFA – NYSE Total Outstanding Shares: 435,099,535 1 Average daily trading volume (90 days
